Citation Nr: 0409067	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  95-36 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a service connection for an innocently 
acquired psychiatric disorder, claimed as secondary to 
service-connected disabilities.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected left knee disability.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected lumbar spine disability.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  





REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1973 to December 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 1995, June 1997 
and July 1999 by the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at hearings held in October 1997, March 2000 and 
October 2003.  

This issue of an increased rating for the service-connected 
low back disability is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran is shown as likely as not to have an anxiety 
disorder with depression due to his service-connected left 
knee disability.  

3.  For the period prior to having a total left knee 
replacement in October 1995, the veteran's left knee 
disability is shown to have been manifested by degenerative 
arthritis and painful motion with functional limitation due 
to pain and weakness that more nearly approximated that of 
restriction of flexion to 15 degrees.  

4.  The service-connected left knee replacement residuals 
currently are shown to be productive of a disability picture 
that more nearly approximates that of residual chronic pain, 
painful motion and weakness.  

5.  The veteran is currently shown to be unemployable due to 
service-connected disability.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
psychiatric disability manifested by an anxiety disorder with 
depression is proximately due to or the result of the 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).  

2.  The criteria for the assignment of a separate rating of 
30 percent for the service-connected left knee disability 
manifested by degenerative arthritis with functional loss due 
to pain prior to having the total knee replacement have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
including Diagnostic Codes 5003, 5257 (2003).  

3.  The criteria for the assignment of a 60 percent 
evaluation for the service-connected status post total left 
knee replacement have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1- 4.14, 4.40-4.45, 
4.71a including Diagnostic Codes 5055, 5256, 5257, 5261, 5262 
(2003).  

4.  A total rating based on individual employability due to 
service-connected disability is warranted.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

With respect to the veteran's increased rating claim, the RO 
issued letters dated in September 2001 and December 2002 that 
informed the veteran of the medical and other evidence needed 
to substantiate his claims and of what medical or other 
evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

In the September 2002 Statement of the Case (SOC) and the 
February 2003 Supplemental Statement of the Case (SSOC), the 
RO provided the veteran with the pertinent rating schedule 
provisions regarding his claim for an increased rating for 
low back disabilities.  The veteran was provided the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board remanded the veteran's case for further 
development in February 1998, October 1998, and May 2000.  
The veteran was accorded VA examinations in June 1998, July 
1998, November 2000, December 2001 and May 2002.   

In view of the favorable action in this appeal with respect 
to the claim of service connection for an innocently acquired 
psychiatric disorder, as secondary to the veteran's service-
connected left knee disability, increased rating for a left 
knee disability, and TDIU further assistance is unnecessary 
to aid the veteran in substantiating his claim at this time.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his increased 
rating claims.  In fact, the veteran had been notified of the 
RO's unsuccessful attempts to obtain medical evidence from VA 
and non-VA health care providers.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Entitlement to service connection for an innocently acquired 
psychiatric disorder.

Factual Background

The veteran's service medical records are negative for any 
complaint, treatment, or diagnosis of any psychiatric 
disorder.  

In a VA ambulatory care note dated in April 1995, the veteran 
complained of "nerves and stress" and reported his ongoing 
difficulty with his knee.  

In a letter dated in March 1997, the veteran's private 
psychiatrist reported treatment of the veteran with a 2-year 
history of anxiety and depression.  The doctor indicated that 
the veteran's psychiatric disorders were "in part secondary 
to his knee injury for which he [had] been receiving 
treatment elsewhere."  Also noted was the "strong 
indication for a conversion disorder without dissociative 
states."  The veteran's prognosis was poor and the physician 
opined the veteran to be "100% totally and permanently 
disabled."  

In June 1997, the veteran underwent a VA mental disorders 
examination.  The veteran stated that, since his knee 
operation in October 1995, he had left knee pain and pain on 
the left side of his body and experienced depression and 
anxiety with anxiety attacks.  He reported having sleep 
disturbance from the attacks.  He engaged in no outside 
activities because of his left knee disability.  The Axis I 
diagnosis was that of "rule out delusional disorder, rule 
out medication abuse."  The Axis II diagnosis was that of 
"status post prosthetic knee surgery."  

The VA examiner was not able to make a definitive psychiatric 
diagnosis for the veteran but opined that he "[might] have a 
depressive disorder" or "a generalized anxiety disorder 
with panic attacks."  

The VA examiner noted that the veteran "certainly ha[d] not 
responded well to rehabilitation following knee surgery and 
had some psychiatric difficulties."  

In October 1997, the veteran testified at a hearing that he 
had had private medical treatment for his medically diagnosed 
depression and anxiety caused by his left knee pain.  

In a note from the veteran's private psychiatrist dated in 
November 1997, the veteran's chronic low back pain was noted 
to be enough to "cause him secondary dysthymia (depression) 
which [was] usual course for many in the same predicament."  
The veteran also submitted a January 1998 letter from his 
private orthopedist that the veteran had persistent knee and 
back pain following his left total knee replacement.  

Pursuant to a February 1998 remand, the veteran underwent a 
VA mental disorders examination in June 1998.  The veteran 
reported depression and anxiety with panic attacks.  He 
stated that he had back and knee pain.  The veteran denied 
any alcohol or drug use and did not mention his past severe 
problems with drugs and alcohol that included in-patient 
treatment.  The Axis I diagnosis was that of major depression 
and generalized anxiety disorder with panic attacks and 
history of drug abuse including alcohol, heroin and cocaine.  
Left knee replacement and extreme allergies were noted in the 
Axis III diagnosis.  The veteran's Global Assessment of 
Functioning (GAF) score was 50 with serious symptoms of 
depression, panic attacks, and social isolation.  

The VA examiner noted his difficulty in diagnosing the 
veteran and expressed concern that the veteran did not report 
his history of drug abuse.  The examiner also opined that 
"if one [took] [the veteran's] complaints of depression and 
anxiety at face value it [was] not unreasonable to consider 
his knee replacement and chronic knee pain as one of the 
etiologic factors that causes this depression."  

In private treatment records dated from April 1996 through 
November 1998, the veteran reported panic attacks associated 
with driving his car and waiting in line at the department of 
motor vehicles.   The veteran also complained about 
"stress" or "being very upset" associated with his 
continuing left knee pain, driving his car, his inability to 
sleep and his ongoing VA claims.  

Pursuant to the October 1998 remand, the veteran was examined 
for VA purposes in April 1999 by the same examiner who 
conducted the June 1998 examination.  The examiner reported 
his impression that the veteran "was somewhat odd."  The 
veteran reported having chronic pain and that he had not been 
adequately compensated for his knee problems.  He also stated 
that his left knee disability was "affecting him 
emotionally."  

The veteran reported a history of panic attacks consistent 
with the psychiatric definition of panic attack.  The Axis I 
diagnosis was that of generalized anxiety disorder with panic 
attacks.  Also noted were the veteran's knee problems and 
chronic pain.  The veteran's assigned GAF score was 60.  

The examiner opined that, despite the difficulty in 
diagnosing the veteran without a longitudinal history, the 
veteran "probably [did] have an anxiety disorder with panic 
attacks that [was] under reasonable control."  He added that 
"this anxiety disorder [was] probably not related to his 
knee problems" and that the veteran seemed to have "an odd 
way of interacting with people that appeared to be a 
personality disorder, again, not related to his knee 
problems."  

In March 2000, the veteran testified at a personal hearing.  
He reported receiving medication and psychiatric treatment 
from VA for his nervousness.  

In VA clinical records dated from September 1999 to August 
2000 reflect the veteran's continued complaints of anxiety 
and depression and left knee pain.  In January 2000, the 
veteran was diagnosed with depressive disorder not otherwise 
specified.  The examiner noted the diagnosis was with "both 
functional and organic components (i.e., depressed/anxious 
secondary to pain from arthritis, not being physically 
active).  A GAF score of 39 was recorded.  

Pursuant to a May 2000 remand, the veteran underwent at VA 
mental disorders examination in November 2000.  The veteran 
reported having difficulties with sleep and his sex life 
because of his constant pain.  The veteran reported feeling 
anxious and afraid that "something bad [would] happen the 
majority of the time."  His reported employment history 
included that of being a forklift driver and movement from 
job to job until he stopped working due to knee problems and 
alcohol use.  

The Axis I diagnosis was that of anxiety disorder, not 
otherwise specified.  Other diagnostic impressions included 
schizotypal personality disorder by history and history of 
knee replacement.  The veteran was assigned a GAF score of 
65.  

The VA examiner opined that the veteran did not report 
sufficient symptoms for a diagnosis of generalized anxiety 
disorder or panic attacks at the time.  The examiner did not 
offer an opinion with respect to the veteran's psychiatric 
disorder and his left knee disability.  

In December 2001, the veteran underwent a VA mental disorders 
examination.  The veteran's most significant problem was his 
inability to relate to other people.  He was unable to 
maintain friendships or sexual relationships with women.  The 
veteran stated he had no psychiatric difficulties prior to 
military service.  He denied any inpatient psychiatric 
treatment but reported outpatient treatment in March 1996 for 
depression secondary to his low back pain.  He reported a 
past history of cocaine use and heavy drinking but stated he 
had been sober since 1990 following treatment.  The veteran 
had not been able to work since 1995.  

The examiner noted the veteran's statement that he was 
depressed and his inability to report specific symptoms.  The 
veteran reported having "considerable anxiety" with periods 
of anxiety attacks.  The examiner's Axis I diagnosis was that 
of anxiety disorder, not otherwise specified with diagnostic 
impressions that included schizotypal personality disorder 
and disorder of the musculoskeletal system.  A GAF score of 
57 was assigned.  

The examiner opined that the veteran's orthopedic problems 
resulted in a mild increase in his psychiatric symptoms as 
well as a mild increase in his overall disability.  

In November 2003, the veteran testified at a personal 
hearing.  The veteran's use of a cane was noted.  He 
experienced depression and anxiety related to his left leg 
pain which affected his employability, sex life, and sleep.  
The veteran reported being in constant a stated of constant 
fear and anxiety of losing his leg or risking further injury 
from everyday activities.  The veteran's argued that the 
evidence reasonably suggested a etiological relationship 
between the veteran's diagnosed mental disorders and his knee 
and related back pain.  

In November 2003, the veteran was involuntarily hospitalized 
treatment of psychiatric symptoms.  The discharge summary 
diagnosed psychosis and anxiety disorder, not otherwise 
specified.  Also, mentioned was the veteran's chronic pain, 
status post left knee replacement, and degenerative joint 
disease.  His assigned GAF scores at admission and discharge 
were 20 and 60, respectively.  


Analysis

Pursuant to regulation, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  

The regulations also provide that service connection may be 
granted for any disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original claim.  38 C.F.R. § 3.310 (2003).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

After carefully analyzing the record, the Board concludes 
that the evidence is in relative equipoise as to whether the 
veteran has an innocently acquired psychiatric disorder that 
is secondary to the service-connected left knee disability.  

The veteran's treating psychiatrist offered a positive nexus 
opinion that the veteran's diagnosed depression and anxiety 
which was noted to be secondary in part to his left knee 
injury.  The doctor also attributed the veteran's depression 
or dysthymic disorder to his chronic low back pain that the 
RO had recognized as being related to his left knee 
disability.  

Other evidence that reasonably suggests the veteran's 
depression and anxiety disorder are related to his knee 
disability include a January 2000 VA psychiatric clinical 
note in which the veteran's diagnosed depressive disorder was 
noted to be have functional and organic components.  The VA 
examiner noted parenthetically "i.e., depressed/anxious 
secondary to pain from arthritis, not being physically 
active."  A GAF score of 39 was recorded.  

In a June 1997 VA mental disorders examination report, the VA 
examiner was not able to make a definitive psychiatric 
diagnosis for the veteran but opined that he "[might] have a 
depressive disorder" or "a generalized anxiety disorder 
with panic attacks."  

The examiner noted that the veteran "certainly [had] not 
responded well to rehabilitation following knee surgery and 
[had] some psychiatric difficulties."  No opinion was 
offered with respect to whether any psychiatric disorder was 
etiologically related to a left knee injury.  

In February 1998, the VA examiner observed that, while 
diagnosing the veteran was difficult, he opined that if one 
took the veteran's complaints of depression and anxiety at 
face value, it was reasonable to consider his chronic knee 
pain and disability as one of the etiological factors that 
caused his depression.  

In the December 2001 VA examination, the examiner noted that 
the veteran's orthopedic problems resulted in "a mild 
increase in his psychiatric symptoms as well as a mild 
increase in his overall disability."  

The negative evidence consists of two VA examination reports 
dated in April 1999 and November 2000.  In April 1999, the 
examiner opined that, despite the difficulty in diagnosing 
the veteran without a longitudinal history, the veteran 
probably had an anxiety disorder with panic attacks, but that 
the anxiety disorder was "probably not related to his knee 
problems."  The examiner also opined that the veteran 
appeared to have a personality disorder unrelated to his knee 
problems.  

In the November 2000 VA examination, the examiner did not 
offer a nexus opinion with regard to the veteran's anxiety 
disorder and his knee disability, but concluded that the 
veteran's "flexibility, adaptability, and efficiency in the 
industrial setting did not appear to be impaired due to 
psychiatric illness."  

There is no evidence refuting a causal relationship between 
the veteran's psychiatric disorder and his service-connected 
left knee disability.  Although none of the medical opinions 
supporting the veteran's claim are strongly worded, the "use 
of cautious language does not always express inconclusiveness 
in a doctor's opinion on etiology."  "[A]n etiological 
opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words."  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  

In this case, the VA examiners were requested by the RO to 
opine as to whether a causal relationship existed between the 
service-connected knee disability and his psychiatric 
disorder.  In this context, the examiners' responses bolster 
the private psychiatrist's affirmative conclusion.  
Accordingly, the evidence supports the veteran's claim of 
service connection on a secondary basis.  

Therefore, the Board concludes, by extending the benefit of 
the doubt to the veteran, that the demonstrated anxiety 
disorder with depression is proximately due to or the result 
of the service-connected left knee disability.  


Entitlement to an increased rating for total left knee 
replacement.

Factual Background

In April 1995, the veteran submitted his increased rating 
claim (VA Form 21-4138) for a left knee disability.  In an 
August 1995 rating decision, the RO continued the veteran's 
left knee disability evaluation of 30 percent, effective on 
October 3, 1991, under 38 C.F.R. § 4.1a, Diagnostic Code (DC) 
5257.  

Subsequent to that decision, the veteran submitted medical 
evidence that he had had left knee replacement surgery on 
October 24, 1995.  

As a result, in a February 1996 rating action, the RO 
recharacterized the veteran's as left knee replacement for 
severe joint disease and increased the veteran's rating to 
100 percent effective from October 24, 1995, then decreased 
the evaluation to 30 percent effective from December 1, 1996.  

For the period from the veteran's April 1995 increased rating 
claim to October 24, 1995, the veteran's left knee disability 
was manifested by range of motion from 0 to 45 degrees with 
x-ray evidence of degenerative joint disease.  

A June 1995 VA examination showed the veteran last worked as 
a forklift operator but lost that job because of his knee.  
The knee was stable to varus and valgus stress "in full 
extension at 30 degrees of flexion."  Anterior and posterior 
osteophytes on the left knee were palpated.  A small effusion 
was present and slight varus deformity of the left knee was 
observed on weight bearing.  The examiner's diagnosis was 
that of advance degenerative arthritis of the left knee, 
status post probable medial meniscectomy.  

For the period from October 25, 1995 to December 1, 1996, the 
veteran was in receipt of a 100 percent disability 
evaluation.  

For the period from December 1996 to the present, the 
veteran's left knee replacement disability was manifested by 
VA and non-VA evidence of chronic pain, painful motion and 
weakness.  

In October 1997, the veteran testified to ongoing left knee 
treatment following total replacement in 1995.  He stated 
that his knee pain was "excruciating" everyday and he rated 
it a "10" on a scale of 1 (least) to 10 (highest).  

He testified that he could not walk distances of more than a 
few feet or stand for longer than 3 to 5 minutes without 
experiencing extreme pain.  His sleep was disturbed by knee 
pain.  The veteran last worked as a forklift driver but was 
forced to leave in 1995 due to knee pain.  The veteran used 
Advil for pain management.  

In a July 1998 VA examination, the veteran complained of 
chronic pain and ambulated with a cane.  The veteran required 
manipulation treatment 8 weeks after replacement surgery with 
poor results.  The examiner noted the veteran's significant 
clinical valgus deformity and a 2.5-centimeter left leg 
length discrepancy.  

Clinically, the left knee was "about 12 degrees of valgus 
and was somewhat hypersensitive throughout the knee."  
Abnormal mechanics of the knee was observed.  The veteran 
reported problems with standing and concentration secondary 
to his knee that caused him to quit his job in 1994.  He 
stated mental problems were related to his constant pain.  

The range of motion was limited from 5 to 80 degrees with 
tenderness observed on extreme motion.  The examiner 
considered the veteran's potential need for manipulation 
treatment and knee fusion.  

In an April 1999 VA examination, the veteran reported chronic 
pain.  The veteran ambulated with a cane with an antalgic 
gait.  Range of motion was from 5 degrees short of extension 
to 100 degrees.  There was overall excellent clinical 
alignment of the knee with normal patellofermoral tracking.  
Surgical incision showed no evidence of erythema and was 
noted to be completely healed.  Passive range of motion of 
the knee elicited no pain.  

In March 2000, the veteran testified at a hearing that he was 
in excruciating pain because of his knee that caused other 
back problems.  The veteran felt no difference in his left 
leg with use or non-use.  Five years after left knee 
replacement, the veteran testified to increasing soreness and 
pain on exertion.  

The veteran was forced to quit his job as a forklift driver 
in 1995 because he was unable to stand for long periods of 
time, even on a temporary work schedule.  The veteran stated 
that he could not tolerate prescribed pain medication to 
enable him to function.  Sitting for prolonged periods of 
time caused knee pain and movement caused knee stiffness.  

In a November 2000 VA examination, the veteran reported left 
knee and leg stiffness and pain.  A well-healed scar was 
noted.  The veteran's range of motion was from 0 to 45 
degrees with painful motion.  There was pain with resisted 
knee extension.  The examiner noted the veteran's pain on 
motion seemed to be "out of proportion."  Pain on palpation 
of the joint line also seemed "out of proportion to 
stimulus."  Quadriceps were noted to be "weak" with 4/5 
strength. The examiner noted the veteran's leg length 
discrepancy of 1.5 centimeters.  

In a December 2001 VA examination, the veteran's range of 
motion was from 3 to 95 degrees.  Small swelling into the 
proximal tibia was observed.  Vastus medialis strength was 
4+/5.  Extensor hallucis longus and anterior tibial strength 
was 5/5.  Cane use was noted.  The examiner's assessment was 
that of post-traumatic degenerative arthrosis, status post 
meniscectomy in 1974 with progressive generalized arthrosis 
leading to a left total knee arthroplasty.  

Private medical evidence dated from January 1998 through 
March 2002 showed the veteran's left knee complaints and 
examination findings that consisted of chronic pain, painful 
on range of motion testing, mild weakness, tenderness in the 
medial aspect of the left knee, restricted range of motion, 
and limping.  X-ray evidence showed increased valgus.  

In November 2003 the veteran testified at a hearing that he 
walked with a cane.  The veteran stated he had excruciating 
pain which made him depressed and anxious, and was unable to 
sleep and work.  He reported an intolerance to opiate 
painkillers and used Motrin and Naproxyn for pain management.  


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern. 
Francisco v. Brown, 38 Vet. App. 55, 58 (1995).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes (DC) 
5003 and 5257 provided additional disability is shown. 
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  

Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261. 9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under DC 5003 and 38 
C.F.R. § 4.59, when a veteran technically has full range of 
motion that is inhibited by pain. 9-98 at paragraphs 4, 6; 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

For the period beginning October 3, 1991 through October 24, 
1995, the veteran's service-connected left knee disability 
was assigned a 30 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Subsequent to total left knee replacement surgery in October 
1995, the veteran's left knee disability was reevaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055 and was 
assigned a temporary total rating for the period from October 
24, 1995 through December 1, 1996.  Therefore, he was 
receiving the maximum schedular rating benefit allowable 
pursuant to the regulations for those designated periods.  

In this case, the RO assigned an evaluation of 30 percent 
pursuant to 38 C.F.R. § 4.71a, DC 5257, effective from 
October 3, 1991.  DC 5257, which governs ratings of knee 
impairments, provides that a 10 percent evaluation is 
assignable for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assignable for 
moderate recurrent subluxation or lateral instability and a 
30 percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 
5257 (2003).  

In a February 1996 decision, the RO recharacterized the left 
knee disability following knee replacement under 38 C.F.R. 
§ 4.71a, DC 5055.  DC 5055 provides that a 100 percent 
evaluation is assignable for one year following implantation 
of a knee prosthesis.  Subsequent to the one-year period, a 
60 percent evaluation is assignable when there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  If the veteran does not meet the 
criteria for a 60 percent evaluation, in that there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, the knee disability is to be evaluated by analogy 
to DC 5256, 5261, or 5262, with a minimum evaluation of 30 
percent. 38 C.F.R. § 4.71a, DC 5055 (2003).  

DCs 5260 and 5261 provide that a noncompensable evaluation is 
assignable for flexion limited to 60 degrees or extension 
limited to 5 degrees.  A 10 percent evaluation is assignable 
for flexion limited to 45 degrees or extension limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
limited to 30 degrees or extension limited to 20 degrees.  A 
30 percent evaluation is assignable for flexion limited to 15 
degrees or extension limited to 20 degrees.  A 40 percent 
evaluation is assignable for extension limited to 30 degrees.  
A 50 percent evaluation is assignable for extension limited 
to 45 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2003).  

DC 5256 provides that a 30 percent evaluation is assignable 
for ankylosis of the knee, favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees.  A 40 
percent evaluation is assignable for ankylosis of the knee, 
in flexion between 10 degrees and 20 degrees.  A 50 percent 
evaluation is assignable for ankylosis of the knee, in 
flexion between 20 degrees and 45 degrees.  A 60 percent 
evaluation is assignable for ankylosis of the knee, extremely 
unfavorable, in flexion at an angle of 45 degrees or more. 38 
C.F.R. § 4.71a, DC 5256 (2003).  

Based on the above criteria, prior to the veteran's total 
left knee replacement in October 1995, his disability picture 
was properly rated at the 30 percent level under DC 5257.  
However, during that period, the Board finds that the veteran 
was also entitled to a separate 30 percent evaluation for the 
diagnosed degenerative arthritis as shown by x-ray evidence 
and functional limitation due to pain that more nearly 
approximated that of restriction of flexion to 15 degrees.  

For the period following left knee replacement, the Board 
first notes that, under DC 5055, the veteran is currently 
rated at 30 percent minimum evaluation.  A 100 percent rating 
was already assigned for the one-year period following the 
total knee arthroplasty, October 25, 1995 to December 1, 
1996.  

In this case, since December 1, 1996, the veteran's left knee 
disability has objectively manifested as chronic and 
persistent pain, limited and painful knee flexion and 
extension see 38 C.F.R. § 4.71, Plate 2, an inability to 
squat. The veteran has testified that the pain is 
"excruciating" and has rated his pain as a "10" on a 1 to 
10 scale.  

The veteran's left knee symptoms are now found to warrant a 
60 percent evaluation based on evidence of record that, since 
December 1, 1996, his left knee disability has been causing 
severe residuals and limiting the veteran's ability to 
function.  

In light of the foregoing, the Board concludes that the 
criteria for an evaluation of 60 percent for a left knee 
disability, from December 1, 1996, have been met.  


TDIU

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ § 3.340 and 4.16(a) (2003).  

If, however, there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2003).  
 
In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (2003).  
 
If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b) (2003).  

Thus, the Board must evaluate whether there are 
circumstances, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on individual unemployability.  

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual employability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the evidence 
supports the veteran's assertions.  
 
Service connection is currently in effect for a left knee 
disability, now rated as 60 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  Thus, his service-connected 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16(a).  
 
Moreover, the Board notes that the evidence of record shows 
that the veteran is currently unemployed.  The veteran has 
testified that he last worked in 1995 and was forced to 
retire due to his chronic left knee pain.  

Additionally, there are medical opinions of record that 
indicate the veteran is unemployable as a result of his 
service-connected disabilities, namely, his left knee and 
psychiatric disorders.  

Accordingly, a total rating based on individual employability 
due to service-connected disabilities is warranted.  
38 U.S.C.A. § 5107(b) (West 2002).  






ORDER

Service connection for an anxiety disrorder with depression 
is granted.  

A separate 30 percent rating for the service-connected left 
knee disability based degenerative arthritis with functional 
limitation due to pain prior to total left knee replacement 
is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  

An increased rating of 60 percent for the service-connected 
left total knee replacement disability is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

Additionally, the Board notes that the veteran has rated as 
being 20 percent disabled by the service-connected herniated 
disc at the L5-S1 level and minimal degenerative changes at 
L4-L5 and L5-S1, under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002).  This amendment was effective on September 23, 2002.  
Id.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), overruled in part by Kuzma v. Principi, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Therefore, the RO must address the veteran's claim for 
increase, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

Similarly, regulatory changes have amended the rating 
criteria for evaluating back disabilities in general and have 
re-classified the Diagnostic Code for the previously amended 
intervertebral disc syndrome criteria.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  This amendment was effective 
September 26, 2003.  Id.  

Therefore, the RO must evaluate the veteran's claim for 
increase from September 26, 2003, under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations.  

Although the veteran has been provided a VA examination in 
May 2002 to evaluate the severity of his service-connected 
disability, another examination is indicated in order to 
address the provisions of the various rating criteria.

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of the 
VCAA.  In particular, the RO should ensure 
that the notification requirements and 
development procedures of VCAA are fully 
satisfied and send the veteran a letter 
detailing the provisions of VCAA and the 
associated implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected back 
disability.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiners should describe all symptoms of 
the veteran's low back disabilities.  

3.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
claim for increase in light of the 
applicable rating criteria.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence, and discussion 
of all pertinent regulations, including 
regulations implementing the VCAA the old 
and the amended rating criteria for 
rating criteria for spine disability in 
general.  They should be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



